Reasons for Allowance
The following is an examiner's statement of reasons for allowance.
The terminal disclaimer filed on 06/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 8,632,469 and 10,413,211 has been reviewed and is accepted. The terminal disclaimer has been recorded and the obviousness-type double patenting rejections in view of these patents withdrawn. 
With respect to the prior art, similar to the allowed claims in parent application 14/010,202 (US 10,413,211 B2), the prior art of record fails to teach and/or suggest a method comprising, in combination with the remaining recited steps, responsive to determining that the second spike is due to a bifurcation in the body lumen, applying a smoothing algorithm to the first modified conductance data to eliminate the second spike to generate a second modified conductance data. The most relevant of the cited prior art to the above limitation(s), US 6,503,202 B1 to Hossack (previously cited), discloses automatically identifying branches or bifurcations in a lumen (Abstract). Hossack discloses said bifurcation(s) is/are identified based on ultrasound data, and does not disclose/suggest a bifurcation(s) may similarly be identified based on conductance data, or spikes therein, as claimed. Additionally, Hossack does not appear to suggest applying a smoothing algorithm to identified bifurcation(s). Rather, Hossack discloses said bifurcation(s) is/are displayed and labeled to assist a medical diagnosis (Abstract). 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791